Title: From George Washington to William Pearce, 3 April 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 3d April 1796.
        
        Your letter of the 27th Ulto, with a Post[s]cript of the 29th, came duly to hand yesterday.
        As I have expectation that by the time this letter will have reached you, a Vessel from Liverpool called the Commerce will

have arrived at George Town with eight bushels of the field Pea; as much of the Chiccory as will sow four Acres of land; and eight bushels of the Winter Vetch—for, and on my account, I request you to have the two first sowed as soon as you are able. By looking into some of the farming books I lent you; you will discover what quantity of the Pease to allow to the Acre. If these shd be silent, allow two bushels sowed broadcast: at any rate do not give as much as the English husbandry directs, for the quantity allowed in that country (formerly at least) greatly exceeds ours. I sent for as much Chiccory as would sow four Acres of ground, but not mentioning whether in drils or broadcast, I am unable to give you any particular direction on this head; and therefore must leave it to yourself to judge from the quantity of seed, whether it is designed for four acres broadcast, or four acres in drills that the seed is adequate to. The Vetches must be secured in the Seed loft for fall sowing.
        If the Chiccory is as valuable for Soiling horses (that is giving it to them green) as I am told it is; I think it would be desirable to allow a proportional quantity of it to each of the four farms; to be sown as convenient as may be to the stables. As you did not, in enumerating the different places in which Oats were to be sowed, mention any for the ground that was in Potatoes, near the quarter, at Mansion house; I think, if it is yet unsown, it would be a good spot (or as much thereof as is necessary) to sow the Pease in: and I see no reason why clover may not be sown with them, as well as with Oats. If this ground should have been seeded already—sow them wherever you please; and with as little delay as possible. Do the same with the chiccory, as the Season is getting late—& if it continues dry they will come to nothing withou⟨t⟩.
        In one of my letters, I mentioned plantg the vacant ground in the Cornfield, at Mansion Ho., with Corn, along with the New ground; but in my next letter, I suggested the idea of putting it in Oats, to avoid letting the other part lying waste, or the expence of a fence. But I leave it to you to do what you think best, or rather what you are able to accomplish. My plan always was, and always will be, to attempt no more than can be executed well. and this made me desirous of cultivating all the New ground; being well convinced that it will soon be as bad as ever, if the roots & sprouts are not destroyed by this means.
        In one of your late letters, speaking of the damage done by

the Wind, you mentioned its having blown down many Trees: it did not occur to me at that time, that this might have happened to the Trees in the yards, gardens, or Lawns. If this was the case, I hope they were set up again.
        If the locust Posts for the circle, are ready, let them be put up. and if you should sell the flour on the terms I have mentioned, take care that the payment is well secured.
        Mr Minor has recommended a Mr Darnes, as a Tenant, whom he thinks would preserve my land near Alexandria from the Tresspasses it undergoes; and I have, in the enclosed letter (left open for your perusal) requested him to put the said Darnes on. Let the letter be sent to him that he may certainly get it and let Mr Darnes have the field you speak of, & more ground if necessary, to put a house on. But make your agreement with him in writing; that there may be no mistakes. I should not incline to give him a surety of the place for more than 5, 6, or 7 yrs—for the rest I care not.
        Unless I rent my Farms, and I have very little expectation of doing it, for the next year, I shall be indifferent about renting my Mill; unless tempted by a good price: but without letting this be known you may learn from Mr Gill what his friend, or any other, would give for her, for the term of years I have offered her.
        Let me know the exact size of the Chimney in the New room, at Mansion house; that is, how wide at the front, and at the back, & how deep at the sides; & whether the sides are of Marble. Let me know also how far the chimney piece projects from the plaistering above it; whether there is a middle part that projects more than the rest; how much, & the width of it, &ca; & what the whole length of the chimney piece at top is, from side to side or end to end. I am your friend and well wisher
        
          Go: Washington
        
      